NO. 07-10-00036-CR

                              IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                SEPTEMBER 7, 2010


                            THOMAS OCHOA, APPELLANT

                                           v.

                           THE STATE OF TEXAS, APPELLEE


             FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2008-420,143; HONORABLE CECIL G. PURYEAR, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION

      Appellant, Thomas Ochoa, appeals from a conviction for two counts of indecency

with a child 1 and, sentence of confinement in the Institutional Division of the Texas

Department of Criminal Justice for 18 years on each conviction, all confinement to run

concurrently. We affirm.


      Appellant=s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be


      1
          See TEX. PENAL CODE ANN. § 21.11(a)(1) (Vernon 2009).
predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling

authorities, there is no error in the trial court=s judgment. Additionally, counsel has

certified that he has provided appellant a copy of the Anders brief and motion to

withdraw and appropriately advised appellant of his right to file a pro se response in this

matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991). The court has

also advised appellant of his right to file a pro se response. Appellant has not filed a

response.


       By his Anders brief, counsel raised a ground that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed this ground and made

an independent review of the entire record to determine whether there are any arguable

grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75, 109 S. Ct.
346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005).

We have found no such arguable grounds and agree with counsel that the appeal is

frivolous.


       Accordingly, counsel=s motion to withdraw is hereby granted and the trial court=s

judgment is affirmed. 2


                                                        Mackey K. Hancock
                                                             Justice
Do not publish.

       2
        Counsel shall, within five days after this opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of appellant=s right to file a
pro se petition for discretionary review. See TEX. R. APP. P. 48.4.

                                            2